Case 2:19-cv-00260-RAJ-DEM Document 20 Filed 05/21/20 Page 1 of 2 PageID# 148

                                                                                           FILED
                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                        MAY 2 1 2020
                                        Norfolk Division
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                          NORFOLK, VA
 MARCUS M.TYMS,#40515-424

                       Petitioner,

 V.                                                          ACTION NO. 2:19cv260


 MARK BOLSTER,Acting Warden,
 FCI Petersburg-Low,

                       Respondent.

                                        FINAL ORDER


        This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241.

 Petitioner challenges the Federal Bureau ofPrisons'(BOP)administration of the Inmate Financial

 Responsibility Program and the monthly minimum payment required towards his court-imposed fine.

 Specifically, Petitioner claims the BOP is improperly considering income outside of his prison

earnings in calculating the minimum payment due.

        The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

 U.S.C. § 636(b)(1)(B) and (C)and Rule 72 of the Rules of the United States District Court for the

Eastern District of Virginia for report and recommendation. Report of the Magistrate Judge was

filed on April 24, 2020 recommending dismissal of the petition, with prejudice. By copy of the

report, each party was advised of his right to file written objections to the findings and

recommendations made by the Magistrate Judge. The Court has received no objections to the

Magistrate Judge's Report and Recommendation and the time for filing objections has now expired.

        Accordingly,the court does hereby accept the findings and recommendations set forth in the
Case 2:19-cv-00260-RAJ-DEM Document 20 Filed 05/21/20 Page 2 of 2 PageID# 149
